

116 HRES 731 IH: Condemning the inflammatory and racially offensive statement of the President of the United States suggesting falsely a moral equivalence between the domestic terrorist act of lynching and the constitutionally provided congressional impeachment power.
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 731IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning the inflammatory and racially offensive statement of the President of the United States
			 suggesting falsely a moral equivalence between the domestic terrorist act
			 of lynching and the constitutionally provided congressional impeachment
			 power.
	
 Whereas in February 2014, the military of the Russia Federation, without merit or cause, invaded the eastern part of the free and independent country of Ukraine, including the Donbass region and the Crimean Peninsula;
 Whereas the United States, a strategic ally of Ukraine, reacted swiftly to the Russian invasion, condemning the military action in strong and bipartisan fashion, and providing military, humanitarian, and non-military financial assistance to the determined but beleaguered nation of Ukraine, which since 2014 has totaled approximately $1.5 billion;
 Whereas in September 2019, members of the House of Representatives were alerted to a complaint filed by a whistleblower within the Intelligence Community alleging that on a July 25, 2019, call with the President of Ukraine, the current President of the United States sought to withhold $391 million in foreign military aid to Ukraine unless and until it announced publicly that it was currently conducting corruption investigations against one of the American president’s political rivals;
 Whereas, on September 25, 2019, the White House released a Memorandum of Conversation in which the July 25, 2019, telephone conversation between the presidents of the United States and of Ukraine was memorialized and which corroborated in all material respects the allegations of the whistleblower;
 Whereas the Memorandum of Conversation released by the White House confirms that the President of the United States engaged in behavior that undermines the integrity of American elections, demeans the dignity of the office of the President of the United States, and jeopardizes the security of the United States;
 Whereas, on September 24, 2019, the Speaker of the House announced that the House of Representatives would commence an impeachment inquiry pursuant to its constitutional authority under article I, section 2, clause 5 to determine whether in connection with the July 25, 2019, telephone conversation with the President of Ukraine, the President of the United States has engaged in conduct constituting Treason, Bribery, or other High Crimes or Misdemeanors as specified in article II, section 4;
 Whereas, on October 22, 2019, bemoaning his fate, but not regretting his conduct, the President of the United States tweeted that All Republicans must remember what they are witnessing here—a lynching, thus falsely drawing a moral equivalence between the exercise of the impeachment power expressly and solely conferred on the House of Representatives by the Constitution and lynching, the most heinous act of domestic terrorism and symbolic of one of the darkest and most shameful periods in America’s past;
 Whereas the statement asserted in the President’s tweet is false, inflammatory, racially offensive, unbecoming the Nation’s Chief Magistrate but consistent with prior statements the President has made to stoke to division, discord, and disharmony among the American people;
 Whereas the current President of the United States burnished his political reputation by claiming falsely for more than 5 years that his predecessor was born in Kenya and not the United States and thus was an illegitimate President;
 Whereas the current President of the United States launched his 2016 campaign for the Presidency said of persons from Mexico seeking to immigrate to the United States: They’re bringing drugs. They’re bringing crime. They’re rapists.;
 Whereas the current President of the United States claimed that a Hispanic Federal jurist could not preside over a court proceeding to which he was a defendant accused of civil fraud because He’s a Mexican.;
 Whereas in January 2018 the current President of the United States is reported to have inquired of his advisors: Why are we having all these people from shithole countries come here?, referring to persons from countries in Africa, the Caribbean, and Central and South America;
 Whereas, on August 15, 2017, the current President of the United States said he regarded as some very fine people, the neo-Nazis, White supremacists, and Ku Klux Klansmen who descended on the peaceful community of Charlottesville, Virginia, to advocate racism and were met by peaceful counter-protestors;
 Whereas in his continuous and determined effort to exacerbate ethnic tensions and racial divisions in the body politic, the current President of the United States is revealing himself to be an unwitting instrument of the plan hatched in Moscow by Russian Federation President Vladimir Putin to interfere in the 2016 presidential campaign to help elect his preferred candidate and sow discord and division among the American people; and
 Whereas statements and actions of the current President of the United States demean the office he holds and falls short of the standard set by the 16th President, whose administration was devoted to unity, healing, and ending racial division and who famously foretold in his March 4, 1861, Inaugural Address the reasons why the efforts of the current President of the United States are destined to fail: We are not enemies, but friends. We must not be enemies. Though passion may have strained, it must not break our bonds of affection. The mystic chords of memory, stretching from every battlefield, and patriot grave, to every living heart and hearthstone, all over this broad land, will swell when again touched, as surely they will be, by the better angels of our nature.: Now, therefore, be it
	
 That the House of Representatives— (1)strongly condemns the false, inflammatory, and racially offensive tweet made by the President of the United States on October 22, 2019, falsely drawing a moral equivalence between the exercise of the impeachment power expressly and solely conferred on the House of Representatives by the Constitution and lynching, the most heinous act of domestic terrorism and symbolic of one of the darkest and most shameful periods in America’s past; and
 (2)calls upon all Americans to read, celebrate, and revere the Constitution of the United States, fidelity to which is the surest best means of forming a more perfect union, establishing justice, ensuring domestic tranquility, providing for the common defense, promoting the general welfare, and securing the blessing of liberty to them and their posterity.
			